  Case 16-82811      Doc 51       Filed 02/21/19 Entered 02/21/19 10:52:28           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: LLOYD F. JOHNSON, JR.                 §       Case No. 16-82811
       ANTIONETTE R. JOHNSON                 §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 12/02/2016.

       2) The plan was confirmed on 06/02/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 09/11/2018, 12/13/2018.

       5) The case was dismissed on 12/13/2018.

       6) Number of months from filing or conversion to last payment: 24.

       7) Number of months case was pending: 26.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $13,500.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82811      Doc 51       Filed 02/21/19 Entered 02/21/19 10:52:28         Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 13,462.00
      Less amount refunded to debtor(s)                      $ 990.10
NET RECEIPTS                                                                      $ 12,471.90



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,086.80
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 5,086.80

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00   4,000.00       4,000.00    4,000.00        0.00
CARLYLE AUTO SALES                  Sec      4,500.00   4,977.37       4,977.37    4,662.34      488.48
CARLYLE AUTO SALES                  Uns          0.00       0.00           0.00        0.00        0.00
HEAVY LEES AUTO CENTER              Sec      2,000.00        NA             NA         0.00        0.00
INTERNAL REVENUE SERVICE            Pri        196.00   2,258.73       2,258.73    2,234.28        0.00
INTERNAL REVENUE SERVICE            Uns          0.00   9,156.76       9,156.76        0.00        0.00
IRS                                 Pri        860.00        NA             NA         0.00        0.00
IRS                                 Pri      1,214.00        NA             NA         0.00        0.00
AARONS SALES & LEASE                Uns        500.00        NA             NA         0.00        0.00
AFS ACCEPTANCE                      Uns      8,922.00   8,257.69       8,257.69        0.00        0.00
AMY SILVESTRI                       Uns     17,000.00        NA             NA         0.00        0.00
ASSOCIATED BANK                     Uns        500.00        NA             NA         0.00        0.00
AT T WIRELESS                       Uns        979.00        NA             NA         0.00        0.00
AT & T U-VERSE                      Uns        732.00        NA             NA         0.00        0.00
BUDDYS HOME FURNISHINGS / BVI       Uns      2,500.00        NA             NA         0.00        0.00
CARLYLES AUTO SALES                 Uns      2,600.00        NA             NA         0.00        0.00
CHASE BANK                          Uns        500.00        NA             NA         0.00        0.00
CHECK N GO                          Uns        600.00     271.42         271.42        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-82811      Doc 51       Filed 02/21/19 Entered 02/21/19 10:52:28      Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
CLARK & MARYANNE                    Uns          0.00         NA          NA        0.00       0.00
COMCAST                             Uns        500.00         NA          NA        0.00       0.00
COMMONWEALTH EDISON                 Uns      2,500.00         NA          NA        0.00       0.00
CREDITORS PROTECTION S              Uns      1,826.00         NA          NA        0.00       0.00
DIRECTV                             Uns      1,100.00         NA          NA        0.00       0.00
DISH NETWORK                        Uns        600.00         NA          NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        459.00      459.62      459.62       0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        929.00      929.84      929.84       0.00       0.00
IL DEPT OF HUMAN SVCS               Uns      4,891.00         NA          NA        0.00       0.00
INFINITY HEALTHCARE                 Uns        877.00         NA          NA        0.00       0.00
IRS                                 Uns        824.00         NA          NA        0.00       0.00
IRS                                 Uns      1,204.00         NA          NA        0.00       0.00
IRS                                 Uns      8,651.00         NA          NA        0.00       0.00
LAW OFFICE OF PRESLEY SMITH         Uns        810.00         NA          NA        0.00       0.00
MARYANNE OSHAUGHNESSY               Uns      2,270.00         NA          NA        0.00       0.00
MUTUAL MANAGEMENT SERV              Uns         84.00         NA          NA        0.00       0.00
MUTUAL MANAGEMENT SERV              Uns         84.00         NA          NA        0.00       0.00
MUTUAL MANAGEMENT SERV              Uns        236.00         NA          NA        0.00       0.00
MUTUAL MANAGEMENT SERV              Uns        295.00         NA          NA        0.00       0.00
NATIONAL PAYDAY                     Uns        450.00         NA          NA        0.00       0.00
NICOR GAS                           Uns      2,000.00    2,686.61    2,686.61       0.00       0.00
PREMIER CREDIT CARD                 Uns        800.00         NA          NA        0.00       0.00
PRESTIGE FINANCIAL SERVICES         Uns     21,802.00   22,428.79   22,428.79       0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns      1,400.00    3,299.20    3,299.20       0.00       0.00
SFC                                 Uns        236.00      791.00      791.00       0.00       0.00
SFC                                 Uns        700.00      840.00      840.00       0.00       0.00
SPRINT                              Uns      1,000.00         NA          NA        0.00       0.00
STAR CASH                           Uns        400.00         NA          NA        0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns      7,000.00         NA          NA        0.00       0.00
TIDEWATER FINANCE COMPANY           Uns     10,360.00   11,669.50   11,669.50       0.00       0.00
TOM & MARY SNEIDER                  Uns      4,000.00         NA          NA        0.00       0.00
US BANK                             Uns        600.00         NA          NA        0.00       0.00
US CELLULAR BY AMERICAN             Uns          0.00      618.57      618.57       0.00       0.00
VAUGHNS HOME FURNISHINGS            Uns        550.00         NA          NA        0.00       0.00
VERIZON WIRELESS                    Uns        525.00         NA          NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82811      Doc 51       Filed 02/21/19 Entered 02/21/19 10:52:28   Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                        Claim     Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed       Paid       Paid
WALMART                             Uns      1,500.00       NA         NA        0.00       0.00
WOODFOREST BANK                     Uns        900.00       NA         NA        0.00       0.00
WORLD FINANCE                       Uns      1,500.00       NA         NA        0.00       0.00
SPEEDY RAPID CASH                   Uns          0.00    268.60     268.60       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82811      Doc 51       Filed 02/21/19 Entered 02/21/19 10:52:28     Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 4,977.37       $ 4,662.34           $ 488.48
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 4,977.37       $ 4,662.34           $ 488.48

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                      $ 2,258.73       $ 2,234.28                $ 0.00
TOTAL PRIORITY:                                 $ 2,258.73       $ 2,234.28                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 61,677.60           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,086.80
       Disbursements to Creditors               $ 7,385.10

TOTAL DISBURSEMENTS:                                            $ 12,471.90




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82811        Doc 51      Filed 02/21/19 Entered 02/21/19 10:52:28               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
